SHEVIN, Judge.
Amedex Insurance Co. and U.S.A. Medical Services Corp. [collectively “Amedex”] *631appeal a non-final order certifying a class in an action by Costa Rica residents whose health insurance policies were non-renewed. The class action seeks redress for Amedex’s alleged breach of identical insurance contract provisions as to policy re-newability. We reject Amedex’s contention that there is a conflict of interests between the class representatives and the absent class members or that the class was wrongly certified under Florida Rule of Civil Procedure 1.220(b). A thorough review of the record and the case law demonstrates that the trial court did not abuse its discretion in certifying the class. See Shoma Dev. Corp. v. Vazquez, 749 So.2d 1287 (Fla. 3d DCA 2000); Oce Printing Sys. USA, Inc. v. Mailers Data Servs., Inc., 760 So.2d 1037 (Fla. 2d DCA 2000); Colonial Penn Ins. Co. v. Magnetic Imaging Sys. I, Ltd., 694 So.2d 852 (Fla. 3d DCA 1997); Sears, Roebuck and Co. v. Labora, 670 So.2d 1025 (Fla. 3d DCA 1996); Broin v. Philip Morris Cos., Inc., 641 So.2d 888 (Fla. 3d DCA 1994), review denied, 654 So.2d 919 (Fla.1995). Cf. Cordell v. World Ins. Co., 418 So.2d 1162 (Fla. 1st DCA 1982), review denied, 429 So.2d 5 (Fla.1983). Accordingly, we affirm the order.
Affirmed.